Exhibit 10.1
          AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made
April 29, 2010 effective as of January 1, 2010 (the “Effective Date”), between
TIME WARNER INC., a Delaware corporation (the “Company”), and John Martin
(“You”).
          You are currently employed by the Company pursuant to an Amended and
Restated Employment Agreement made December 19, 2008, effective as of
December 1, 2008, which amended and superseded an agreement made December 20,
2007, effective as of January 1, 2008 (the ”Initial Effective Date”) (the “Prior
Agreements”). The Company wishes to amend and restate the terms of your
employment with the Company and to secure your services on a full-time basis for
the period to and including December 31, 2013 on and subject to the terms and
conditions set forth in this Agreement, and you are willing to provide such
services on and subject to the terms and conditions set forth in this Agreement.
You and the Company therefore agree as follows:
          1. Term of Employment. Your “term of employment” as this phrase is
used throughout this Agreement shall be for the period beginning on the Initial
Effective Date and ending on December 31, 2013 (the “Term Date”), subject,
however, to earlier termination as set forth in this Agreement.
          2. Employment. During the term of employment, you shall serve as the
Executive Vice President and Chief Financial Officer of the Company or in such
other senior position as the Company may determine and you shall have the
authority, functions, duties, powers and responsibilities normally associated
with such position and such additional authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company. During the term of
employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall have no other
employment and, without the prior written consent of your manager or other more
senior officer of the Company in your reporting line, no outside business
activities which require the devotion of substantial amounts of your time,
(iii) you shall report to the Chief Executive Officer of the Company, and
(iv) the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your

 



--------------------------------------------------------------------------------



 



duties. The foregoing shall be subject to the Company’s written policies, as in
effect from time to time, regarding vacations, holidays, illness and the like.
          3. Compensation.
               3.1 Base Salary. The Company shall pay you a base salary at the
rate of not less than $1,500,000 per annum beginning from the Effective Date and
continuing for the rest of the term of employment (“Base Salary”). The Company
shall make a payment promptly following the execution of this Agreement of the
difference between the former salary and the increased salary for the period
from the Effective Date to the date of execution. The Company may increase, but
not decrease without your consent, your Base Salary during remainder of the term
of employment. Base Salary shall be paid in accordance with the Company’s
customary payroll practices.
               3.2 Bonus. In addition to Base Salary, you may be entitled to
receive during the term of employment an annual cash bonus (“Bonus”) subject to
and pursuant to the Company’s Annual Incentive Plan for Executive Officers (such
plan, together with any successor plan of Company intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
being hereinafter referred to as the “Annual Bonus Plan”). Although your Bonus
is fully discretionary, beginning with the Effective Date, your target annual
Bonus is $3,750,000, but the parties acknowledge that your actual Bonus will
vary depending on the actual performance of you and the Company from a minimum
of $0 and up to a maximum Bonus of $5,625,000 or some other greater amount as
determined by the Compensation and Human Development Committee of the Board of
Directors of the Company (the “Compensation Committee”). Each year, your
personal performance will be considered in the context of your executive duties
and any individual goals set for you, and your actual Bonus will be determined.
Although as a general matter the Company expects to pay bonuses at the target
level in cases of satisfactory individual performance, it does not commit to do
so, and your Bonus may be negatively affected by the exercise of the
Compensation Committee’s discretion or by overall Company performance. Payments
of any bonus compensation under this Section 3.2 shall be paid to you between
January 1 and March 15 of the calendar year immediately following the
performance year in respect of which such Bonus is earned.
               3.3 Long Term Incentive Compensation. So long as the term of
employment has not terminated the Company annually shall provide you with long
term

2



--------------------------------------------------------------------------------



 



incentive compensation. Beginning in 2011 the target value of the annual long
term compensation award will be $3,250,000 (based on the valuation method used
by the Company for its senior executives) through a combination of stock option
grants, restricted stock units, performance shares,other equity-based awards,
cash-based long-term plans or other components as may be determined by the
Compensation and Human Development Committee of the Company’s Board of Directors
from time to time in its sole discretion.
               3.4 Indemnification. You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the date hereof that limit or narrow, but including any that add
to or broaden, the protection afforded to you by those provisions).
               3.5 Signing Equity Grant. In accordance with Section 3.5 of the
Prior Agreements, on January 2, 2008, you were awarded options to purchase
39,141 shares of Time Warner common stock and 31,682 restricted stock units (the
“Make-Whole RSUs” and, together with the stock options, the “Make-Whole
Awards”), reflecting the adjustments made to such Make-Whole Awards in
connection with the separations of Time Warner Cable Inc. and AOL Inc. in 2009
and the 1-for-3 reverse stock split that became effective March 27, 2009. The
Make-Whole Awards were intended to have a combined valuation of approximately
$1,550,000 based on calculations as of October 31, 2007, and were granted to
replace equity awards granted by Time Warner Cable Inc. and amounts you expected
to receive pursuant to a cash long-term incentive plan maintained by Time Warner
Cable Inc. You irrevocably agreed to cancel all outstanding stock options,
restricted stock units or other awards based on any class of common stock of
Time Warner Cable Inc. granted to you by Time Warner Cable Inc. effective
January 1, 2008. The Make-Whole Awards are reflected in award agreements entered
into between you and the Company, with the standard form of restricted stock
units agreement modified to provide that the Make-Whole RSUs will have
accelerated vesting on a pro-rated based on the Severance Term Date in the event
of a termination of employment pursuant to Section 4.2.
     4. Termination.

3



--------------------------------------------------------------------------------



 



               4.1 Termination for Cause. The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment),
(c) misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) breach of any statutory or common law duty of loyalty to the
Company, (e) intentional and improper conduct materially prejudicial to the
business of the Company or any of its affiliates, or (f) breach of any of the
covenants provided for in Section 8 hereof. Such termination shall be effected
by written notice thereof delivered by the Company to you and shall be effective
as of the date of such notice; provided, however, that if (i) such termination
is because of your willful failure or refusal without proper cause to perform
any one or more of your obligations under this Agreement, (ii) such notice is
the first such notice of termination for any reason delivered by the Company to
you under this Section 4.1, and (iii) within 15 days following the date of such
notice you shall cease your refusal and shall use your best efforts to perform
such obligations, the termination shall not be effective.
               In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, and (iii) with respect to any rights you
have pursuant to any insurance or other benefit plans or arrangements of the
Company. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination occurs.
               4.2 Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment under this Agreement with an
Effective Termination Date 30 days after the

4



--------------------------------------------------------------------------------



 



giving of such notice, if, at the time of the giving of such notice, the Company
is in material breach of its obligations under this Agreement; provided,
however, that, with the exception of clause (i) below, this Agreement shall not
so terminate if such notice is the first such notice of termination delivered by
you pursuant to this Section 4.2 and within such 30-day period the Company shall
have cured all such material breaches; and provided further, that such notice is
provided to the Company within 90 days after the occurrence of such material
breach. A material breach by the Company shall include, but not be limited to,
(i) the Company violating Section 2 with respect to authority, reporting lines,
duties, or place of employment or (ii) the Company failing to cause any
successor to all or substantially all of the business and assets of the Company
expressly to assume the obligations of the Company under this Agreement.
               The Company shall have the right, exercisable by written notice
to you delivered before the date which is 60 days prior to the Term Date, to
terminate your employment under this Agreement without cause, which notice shall
specify the Effective Termination Date. If such notice is delivered on or after
the date which is 60 days prior to the Term Date, the provisions of Section 4.3
shall apply.
                    4.2.1 In the event of a termination of employment pursuant
to this Section 4.2 (a “termination without cause”), you shall receive Base
Salary and a pro rata portion of your Average Annual Bonus (as defined below)
through the Effective Termination Date. Your Average Annual Bonus shall be equal
to the average of the regular annual bonus amounts (excluding the amount of any
special or spot bonuses) in respect of the two calendar years during the most
recent three calendar years for which the annual bonus received by you from the
Company was the greatest. Your pro rata Average Annual Bonus pursuant to this
Section 4.2.1 shall be paid to you at the times set forth in Section 4.6.
                    4.2.2 After the Effective Termination Date, you shall
continue to be treated as an employee of the Company for a period ending on the
date which is twenty-four months after the Effective Termination Date (the
“Severance Term Date”) and during such period you shall be entitled to receive,
whether or not you become disabled during such period but subject to Section 6,
(a) Base Salary (on the Company’s normal payroll payment dates as in effect
immediately prior to the Effective Termination Date) at an annual rate equal to
your Base Salary in effect immediately prior to the notice of termination, and
(b) an annual Bonus in respect of each calendar year or portion thereof

5



--------------------------------------------------------------------------------



 



(in which case a pro rata portion of such Bonus will be payable) during such
period equal to your Average Annual Bonus. Except as provided in the next
sentence, if you accept other full-time employment during such period or notify
the Company in writing of your intention to terminate your status of being
treated as an employee during such period, you shall cease to be treated as an
employee of the Company for purposes of your rights to receive certain
post-termination benefits under Section 7.2 effective upon the commencement of
such other employment or the effective date of such termination as specified by
you in such notice, whichever is applicable (the “Equity Cessation Date”), and
you shall receive the remaining payments of Base Salary and Bonus pursuant to
this Section 4.2.2 at the times specified in Section 4.6 of the Agreement.
Notwithstanding the foregoing, if you accept employment with any not-for-profit
entity or governmental entity, then you may continue to be treated as an
employee of the Company for purposes of your rights to receive certain
post-termination benefits pursuant to Section 7.2 and you will continue to
receive the payments as provided in the first sentence of this Section 4.2.2;
and if you accept full-time employment with any affiliate of the Company, then
the payments provided for in this Section 4.2.2 shall immediately cease and you
shall not be entitled to any further payments. For purposes of this Agreement,
the term “affiliate” shall mean any entity which, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.
               4.3 After the Term Date. If at the Term Date, the term of
employment shall not have been previously terminated pursuant to the provisions
of this Agreement, no Disability Period is then in effect and the parties shall
not have agreed to an extension or renewal of this Agreement or on the terms of
a new employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.

6



--------------------------------------------------------------------------------



 



               4.4 Release. A condition precedent to the Company’s obligation to
make or continue the payments associated with a termination without cause shall
be your execution and delivery of a release in the form attached hereto as Annex
A, as such form may be updated by the Company as required by law, within 60 days
following your Effective Termination Date. If you shall fail to timely execute
and deliver such release, or if you revoke such release as provided therein,
then in lieu of continuing to receive the payments provided for herein, you
shall receive a severance payment determined in accordance with the Company’s
policies relating to notice and severance reduced by the aggregate amount of
severance payments paid pursuant to this Agreement, if any, prior to the date of
your refusal to deliver, or revocation of, such release. Any such severance
payments shall be paid in the form of Base Salary continuation payments at the
annual rate equal to your Base Salary in effect immediately prior to your notice
of termination, with such amounts paid until your severance benefit has been
exhausted.
               4.5 Mitigation. In the event of a termination without cause under
this Agreement, you shall not be required to take actions in order to mitigate
your damages hereunder, unless Section 280G of the Code would apply to any
payments to you by the Company and your failure to mitigate would result in the
Company losing tax deductions to which it would otherwise have been entitled. In
such an event, Section 4.7.1 shall govern. With respect to the preceding
sentences, any payments or rights to which you are entitled by reason of the
termination of employment without cause shall be considered as damages
hereunder. Any obligation to mitigate your damages pursuant to this Section 4.5
shall not be a defense or offset to the Company’s obligation to pay you in full
the amounts provided in this Agreement upon the occurrence of a termination
without cause, at the time provided herein, or the timely and full performance
of any of the Company’s other obligations under this Agreement.
               4.6 Payments. Payments of Base Salary and Bonus required to be
made to you after any termination shall be made at the same times as such
payments otherwise would have been paid to you pursuant to Sections 3.1 and 3.2
if you had not been terminated, subject to Section 11.17.
               4.7 Limitation on Certain Payments. Notwithstanding any other
provision of this Agreement:
                    4.7.1. In the event that part or all of the consideration,

7



--------------------------------------------------------------------------------



 



compensation or benefits to be paid to you under this Agreement would constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount”, as defined in Section 280G(b)(3) of the Code (the “Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to you or for your benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced without such
reduction you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that you would be entitled to retain upon receipt of the Reduced Amount.
                    4.7.2. If the determination made pursuant to Section 4.7.1
results in a reduction of the payments that would otherwise be paid to you
except for the application of Section 4.7.1, such reduction in payments shall be
first applied to reduce any cash severance payments that you would otherwise be
entitled to receive hereunder and shall thereafter be applied to reduce other
payments and benefits in a manner that would not result in subjecting you to
additional taxation under Section 409A of the Code, unless you elect to have the
reduction in payments applied in a different order. Within ten days following
such determination, the Company shall pay or distribute to you or for your
benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.
                    4.7.3. As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code at the time of a determination hereunder, it
is possible that payments will be made by the Company that should not have been
made under Section 4.7.1 (an “Overpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, the Company
shall have no further liability or obligation to you for any excise taxes,
interest or penalty that you are required to pay as a result of such final
determination.

8



--------------------------------------------------------------------------------



 



          5. Disability.
               5.1 Disability Payments. If during the term of employment and
prior to the delivery of any notice of termination without cause, you become
physically or mentally disabled, whether totally or partially, so that you are
prevented from performing your usual duties for a period of six consecutive
months, or for shorter periods aggregating six months in any twelve-month
period, the Company shall, nevertheless, continue to pay your full compensation
through the last day of the sixth consecutive month of disability or the date on
which the shorter periods of disability shall have equaled a total of six months
in any twelve-month period (such last day or date being referred to herein as
the “Disability Date”), subject to Section 11.17. If you have not resumed your
usual duties on or prior to the Disability Date, the Company shall pay you a pro
rata Bonus (based on your Average Annual Bonus) for the year in which the
Disability Date occurs and thereafter shall pay you disability benefits for the
period ending on the later of (i) the Term Date or (ii) the date which is twelve
months after the Disability Date (in the case of either (i) or (ii), the
“Disability Period”), in an annual amount equal to 75% of (a) your Base Salary
at the time you become disabled and (b) the Average Annual Bonus, in each case,
subject to Section 11.17.
               5.2 Recovery from Disability. If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Chief Executive
Officer or other more senior officer of the Company but you shall not be
required to devote more than five days (up to eight hours per day) each month to
such services, which shall be performed at a time and place mutually convenient
to both parties. Any income from such other employment shall not be applied to
reduce the Company’s obligations under this Agreement.

9



--------------------------------------------------------------------------------



 



               5.3 Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from Worker’s Compensation, Social Security and
disability insurance policies maintained by the Company; provided, however, that
for so long as, and to the extent that, proceeds paid to you from such
disability insurance policies are not includible in your income for federal
income tax purposes, the Company’s deduction with respect to such payments shall
be equal to the product of (i) such payments and (ii) a fraction, the numerator
of which is one and the denominator of which is one less the maximum marginal
rate of federal income taxes applicable to individuals at the time of receipt of
such payments. All payments made under this Section 5 after the Disability Date
are intended to be disability payments, regardless of the manner in which they
are computed. Except as otherwise provided in this Section 5, the term of
employment shall continue during the Disability Period and you shall be entitled
to all of the rights and benefits provided for in this Agreement, except that
Sections 4.2 and 4.3 shall not apply during the Disability Period, and unless
the Company has restored you to full-time service at full compensation prior to
the end of the Disability Period, the term of employment shall end and you shall
cease to be an employee of the Company at the end of the Disability Period and
shall not be entitled to notice and severance or to receive or be paid for any
accrued vacation time or unused sabbatical.
          6. Death. If you die during the term of employment, this Agreement and
all obligations of the Company to make any payments hereunder shall terminate
except that your estate (or a designated beneficiary) shall be entitled to
receive Base Salary to the last day of the month in which your death occurs and
Bonus compensation (at the time bonuses are normally paid) based on the Average
Annual Bonus, but prorated according to the number of whole or partial months
you were employed by the Company in such calendar year.
          7. Other Benefits.
               7.1 General Availability. To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company

10



--------------------------------------------------------------------------------



 



maintains such plan or program for the benefit of its executives, during the
term of your employment with the Company, you shall be eligible to participate
in any savings plan, or similar plan or program and in any group life insurance,
hospitalization, medical, dental, accident, disability or similar plan or
program of the Company now existing or established hereafter.
               7.2 Benefits After a Termination or Disability. After the
Effective Termination Date of employment pursuant to Section 4.2 and prior to
the Severance Term Date or during the Disability Period, you shall continue to
be treated as an employee of the Company for purposes of eligibility to
participate in the Company’s health and welfare benefit plans other than
disability programs and to receive the health and welfare benefits (other than
disability programs) required to be provided to you under this Agreement to the
extent such health and welfare benefits are maintained in effect by the Company
for its executives. After the Effective Termination Date of a termination of
employment pursuant to Section 4 or during a Disability Period, you shall not be
entitled to any additional awards or grants under any stock option, restricted
stock or other stock-based incentive plan and you shall not be entitled to
continue elective deferrals in or accrue additional benefits under any qualified
or nonqualified retirement programs maintained by the Company. At the Severance
Term Date your rights to benefits and payments under any health and welfare
benefit plans or any insurance or other death benefit plans or arrangements of
the Company shall be determined in accordance with the terms and provisions of
such plans. At the Severance Term Date or, if earlier, the Equity Cessation
Date, your rights to benefits and payments under any stock option, restricted
stock, stock appreciation right, bonus unit, management incentive or other
long-term incentive plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any agreements under which such stock
options, restricted stock or other awards were granted. However, consistent with
the terms of the employment agreement dated as of February 13, 2002 between the
Company and you (which terms were carried forward to the employment agreement
between you and Time Warner Entertainment Company, L.P. and to the Prior
Agreements), notwithstanding the foregoing or any more restrictive provisions of
any such plan or agreement, if your employment with the Company is terminated as
a result of a termination pursuant to Section 4.2, then, (i) all stock options
to purchase shares of Time Warner Common Stock shall continue to vest, and any
such vested stock options shall remain exercisable (but not beyond the term of
such options), through the earlier of the Severance Term Date or the Equity
Cessation Date; (ii) except if you shall then qualify for retirement under the
terms of the applicable stock option

11



--------------------------------------------------------------------------------



 



agreement and would receive more favorable treatment under the terms of the
stock option agreement, (x) all stock options to purchase shares of Time Warner
Common Stock granted to you on or after February 1, 2002 (the “Term Options”)
that would have vested on or before the Severance Term Date (or the comparable
date under any employment agreement that amends, replaces or supersedes this
Agreement) shall vest and become immediately exercisable upon the earlier of the
Severance Term Date or the Equity Cessation Date, and (y) all your vested Term
Options shall remain exercisable for a period of three years after the earlier
of the Severance Term Date or the Equity Cessation Date (but not beyond the term
of such stock options); and (iii) the Company shall not be permitted to
determine that your employment was terminated for “unsatisfactory performance”
within the meaning of any stock option agreement between you and the Company.
With respect to awards of restricted stock units for Time Warner Common Stock
(“RSUs”) held at the Effective Termination Date of a termination of employment
pursuant to Section 4.2, subject to potential further delay in payment pursuant
to Section 11.17, (i) if you are eligible for retirement treatment at the
Effective Termination Date, then for all awards of RSUs that contain special
accelerated vesting upon retirement, the vesting of the RSUs will accelerate
upon, and the shares of Time Warner Common Stock will be paid to you promptly
following, the Effective Termination Date; and (ii) if you are not eligible for
retirement treatment at the Effective Termination Date, then the treatment of
the RSUs (other than the Make-Whole RSU grant made pursuant to Section 3.5) will
be determined at the earlier of the Severance Term Date or the Equity Cessation
Date in accordance with the terms of the applicable award agreement(s), but the
shares of Time Warner Common Stock underlying any vested RSUs will not be paid
to you until promptly following the next regular vesting date(s) for such
award(s) of RSUs. With respect to the Make-Whole RSUs, if there is a termination
of employment pursuant to Section 4.2 at a time when you are not eligible for
retirement treatment, then, subject to potential further delay in payment
pursuant to Section 11.17, a pro-rated portion of the Make-Whole RSU,
representing the number of RSUs that would vest through the Severance Term Date,
shall vest and be paid to you promptly following the Effective Termination Date.
               7.3 Payments in Lieu of Other Benefits. In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.

12



--------------------------------------------------------------------------------



 



               7.4 Life Insurance. During your employment with the Company, the
Company shall (i) provide you with $50,000 of group life insurance and (ii) pay
you annually an amount equal to two times the premium the Company determines an
employee would have to pay to obtain life insurance under a standard group
universal life insurance program in an amount equal to $3,000,000. The Company
shall pay you such amount no later than March 15 of the calendar year following
any calendar year in which you are entitled to this amount. You shall be under
no obligation to use the payments made by the Company pursuant to the preceding
sentence to purchase any additional life insurance. The payments made to you
hereunder shall not be considered as “salary” or “compensation” or “bonus” in
determining the amount of any payment under any pension, retirement,
profit-sharing or other benefit plan of the Company or any subsidiary of the
Company.
               8. Protection of Confidential Information; Non-Compete.
                    8.1 Confidentiality Covenant. You acknowledge that your
employment by the Company (which, for purposes of this Section 8 shall mean Time
Warner Inc. and its affiliates) will, throughout the term of employment, bring
you into close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company is international in scope, that its products and
services are marketed throughout the world, that the Company competes in nearly
all of its business activities with other entities that are or could be located
in nearly any part of the world and that the nature of your services, position
and expertise are such that you are capable of competing with the Company from
nearly any location in the world. In recognition of the foregoing, you covenant
and agree:

13



--------------------------------------------------------------------------------



 



                    8.1.1 You shall keep secret all confidential matters of the
Company and shall not disclose such matters to anyone outside of the Company, or
to anyone inside the Company who does not have a need to know or use such
information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the term of employment, except
with the Company’s written consent, provided that (i) you shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder and (ii) you may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory process;
                    8.1.2 You shall deliver promptly to the Company on
termination of your employment, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents (and all copies
thereof) relating to the Company’s business, which you obtained while employed
by, or otherwise serving or acting on behalf of, the Company and which you may
then possess or have under your control; and
                    8.1.3 If the term of employment is terminated pursuant to
Section 4, for a period of one year after the Effective Termination Date,
without the prior written consent of the Company, you shall not employ, and
shall not cause any entity of which you are an affiliate to employ, any person
who was a full-time employee of the Company at the date of such termination or
within six months prior thereto but such prohibition shall not apply to your
secretary or executive assistant or to any other employee eligible to receive
overtime pay.
          8.2 Non-Compete. During the term of employment and for a period of
twelve months after (i) the effective date of your retirement or other voluntary
termination of employment or (ii) the Effective Termination Date of a
termination of employment pursuant to Section 4, you shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer of
the Company, render any services to, or act in any capacity for, any Competitive
Entity, or acquire any interest of any type in any Competitive Entity; provided,
however, that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any

14



--------------------------------------------------------------------------------



 



control group of such Competitive Entity and such securities, including
converted securities, do not constitute more than one percent (1%) of the
outstanding voting power of that entity and (b) securities of any Competitive
Entity that are not publicly traded, so long as you are not part of any control
group of such Competitive Entity and such securities, including converted
securities, do not constitute more than three percent (3%) of the outstanding
voting power of that entity. For purposes of the foregoing, the following shall
be deemed to be a Competitive Entity: (x) during the period that you are
actively employed with the Company, during the Disability Period, or prior to
the Effective Termination Date in the event your employment is terminated
pursuant to Section 4, any person or entity that engages in any line of business
that is substantially the same as either (i) any line of business which the
Company engages in, conducts or, to your knowledge, has definitive plans to
engage in or conduct or (ii) any operating business that is engaged in or
conducted by the Company as to which, to your knowledge, the Company covenants,
in writing, not to compete with in connection with the disposition of such
business, and (y) after the Disability Period, the Effective Termination Date in
the event of a termination of your term of employment pursuant to Section 4 or
the effective date of your retirement or other voluntary termination of
employment, any of the following: CBS Corporation, The Walt Disney Company,
General Electric Corporation, Google Inc., Microsoft Corporation, The News
Corporation Ltd., Sony Corporation, and Viacom Inc., and their respective
subsidiaries and affiliates and any successor to the media or entertainment
businesses thereof.
          9. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and

15



--------------------------------------------------------------------------------



 



business opportunities; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of your inventorship or creation
in any appropriate case. You agree that you will not assert any rights to any
Work Product or business opportunity as having been made or acquired by you
prior to the date of this Agreement except for Work Product or business
opportunities, if any, disclosed to and acknowledged by the Company in writing
prior to the date hereof.
          10. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):
               10.1 If to the Company:
Time Warner Inc.
One Time Warner Center
New York, New York 10019
Attention: Senior Vice President — Global
Compensation and Benefits
(with a copy, similarly addressed
but Attention: General Counsel)
               10.2 If to you, to your residence address set forth on the
records of the Company.
          11. General.
               11.1 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
New York applicable to agreements made and to be performed entirely in New York.
               11.2 Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

16



--------------------------------------------------------------------------------



 



               11.3 Entire Agreement. This Agreement, including Annexes A and B,
set forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
               11.4 No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
               11.5 Assignability. This Agreement and your rights and
obligations hereunder may not be assigned by you and except as specifically
contemplated in this Agreement, neither you, your legal representative nor any
beneficiary designated by you shall have any right, without the prior written
consent of the Company, to assign, transfer, pledge, hypothecate, anticipate or
commute to any person or entity any payment due in the future pursuant to any
provision of this Agreement, and any attempt to do so shall be void and shall
not be recognized by the Company. The Company shall assign its rights together
with its obligations hereunder in connection with any sale, transfer or other
disposition of all or substantially all of the Company’s business and assets,
whether by merger, purchase of stock or assets or otherwise, as the case may be.
Upon any such assignment, the Company shall cause any such successor expressly
to assume such obligations, and such rights and obligations shall inure to and
be binding upon any such successor.
               11.6 Amendments; Waivers. This Agreement may be amended,
modified, superseded, cancelled, renewed or extended and the terms or covenants
hereof may be waived only by written instrument executed by both of the parties
hereto, or in the case of a waiver, by the party waiving compliance. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect such party’s right at a later time to enforce
the same. No waiver by either party of the breach of any term or covenant
contained in this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
               11.7 Specific Remedy. In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of this

17



--------------------------------------------------------------------------------



 



Agreement, if you commit a material breach of any of the provisions of
Sections 8.1, 8.2, or 9, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
               11.8 Resolution of Disputes. Except as provided in the preceding
Section 11.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 11.8.
Any such proceedings shall take place in New York City before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. The prevailing party shall be entitled to recover
the costs of arbitration (including reasonable attorneys fees and the fees of
experts) from the losing party. If at the time any dispute or controversy arises
with respect to this Agreement, JAMS is not in business or is no longer
providing arbitration services, then the American Arbitration Association shall
be substituted for JAMS for the purposes of the foregoing provisions of this
Section 11.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.

18



--------------------------------------------------------------------------------



 



               11.9 Beneficiaries. Whenever this Agreement provides for any
payment to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
               11.10 No Conflict. You represent and warrant to the Company that
this Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.
               11.11 Conflict of Interest. Attached as Annex B and made part of
this Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.
               11.12 Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
               11.13 No Offset. Neither you nor the Company shall have any right
to offset any amounts owed by one party hereunder against amounts owed or
claimed to be owed to such party, whether pursuant to this Agreement or
otherwise, and you and the Company shall make all the payments provided for in
this Agreement in a timely manner.

19



--------------------------------------------------------------------------------



 



               11.14 Severability. If any provision of this Agreement shall be
held invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
               11.15 Survival. Sections 3.4, 7.3 and 8 through 11 shall survive
any termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 7 through 11 shall survive any
termination of the term of employment pursuant to Sections 4.2, 5 or 6.
               11.16 Definitions. The following terms are defined in this
Agreement in the places indicated:
affiliate — Section 4.2.2
Average Annual Bonus — Section 4.2.1
Base Amount — Section 4.7.1
Base Salary — Section 3.1
Bonus — Section 3.2
cause — Section 4.1
Code — Section 4.5
Company — the first paragraph on page 1 and Section 8.1
Competitive Entity — Section 8.2
Disability Date — Section 5
Disability Period — Section 5
Effective Date — the first paragraph on page 1
Effective Termination Date — Section 4.1
Equity Cessation Date — Section 4.2.2
Initial Effective Date — the second paragraph of page 1
Make-Whole Awards — Section 3.5
Make-Whole RSUs — Section 3.5
Overpayment — Section 4.7.3
Parachute Amount — Section 4.7.1
Prior Agreements — the second paragraph on page 1
Reduced Amount — Section 4.7.1
Severance Term Date — Section 4.2.2
Term Date — Section 1
term of employment — Section 1

20



--------------------------------------------------------------------------------



 



termination without cause — Section 4.2.1
Work Product — Section 9
               11.17 Compliance with IRC Section 409A. This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be interpreted in a manner intended to comply with
Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of your termination of employment with the Company you are a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to you hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. To the
extent any reimbursements or in-kind benefits due to you under this Agreement
constitutes “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. References in this Agreement to your termination of
active employment or your Effective Termination Date shall be deemed to refer to
the date upon which you have a “separation from service” with the Company and
its affiliates within the meaning of Section 409A of the Code. The Company shall
consult with you in good faith regarding the implementation of the provisions of
this Section 11.17; provided that neither the Company nor any of its employees
or representatives shall have any liability to you with respect to thereto.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

            TIME WARNER INC.
      By:   /s/ Mark A. Wainger         Mark A. Wainger        Senior Vice
President, Global
Compensation and Benefits                /s/ John K. Martin, Jr.         John
Martin         

22



--------------------------------------------------------------------------------



 



         

ANNEX A
RELEASE
This Release is made by and among                                         
(“You” or “Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center,
New York, New York 10019 as of the date set forth below in connection with the
Employment Agreement dated                      , and effective as of
                     , and the letter agreement (the “Letter Agreement” between
You and the Company dated as of                     (as so amended, the
“Employment Agreement”), and in association with the termination of your
employment with the Company.
In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to Your termination of employment and
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date You sign this Release, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, as
amended, the Family and Medical Leave Act and the Employee Retirement Income
Security Act of 1974, as amended, through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Employment Agreement and this Release.
Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge brought by You or through any action brought by a third
party with respect to the Claims

 



--------------------------------------------------------------------------------



 



released and waived in the Agreement. Further, notwithstanding the above, You
are not waiving or releasing: (i) any claims arising after the Effective Date of
this Agreement; (iii) any claims for enforcement of this Agreement; (iii) any
rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.
You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.
You acknowledge that You have been given                      days from the date
You received a copy of the Release and to sign it. You also acknowledge that by
signing this Release You may be giving up valuable legal rights and that You
have been advised to consult with an attorney. You understand that You have the
right to revoke Your consent to the Release for seven days following Your
signing of the Release. You further understand that You will cease to receive
any payments or benefits under this Agreement (except as set forth in
Section 4.4 of the Agreement) if You do not sign this Release or if You revoke
Your consent to the Release within seven days after signing the Release. The
Release shall not become effective or enforceable with respect to claims under
the Age Discrimination Act until the expiration of the seven-day period
following Your signing of this Release. To revoke, You send a written statement
of revocation by certified mail, return receipt requested, or by hand delivery.
If You do not revoke, the Release shall become effective on the eighth day after
You sign it.
Accepted and Agreed to:

       
 
   

         
Dated:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



ANNEX B
TIME WARNER CORPORATE
STANDARDS OF BUSINESS CONDUCT

 